                                   1

                                   2

                                   3

                                   4

                                   5                           IN THE UNITED STATES DISTRICT COURT

                                   6                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     UNITED STATES OF AMERICA,                       Case No. 16-cr-00462-CRB-1
                                   9                   Plaintiff,
                                                                                         BOND ORDER
                                  10             v.
                                  11     SUSHOVAN HUSSAIN,
                                  12                   Defendant.
Northern District of California
 United States District Court




                                  13          In light of the Ninth Circuit’s limited remand to this Court, this Court “may
                                  14   establish appropriate terms to ensure that the government’s ability to collect the forfeiture
                                  15   is not prejudiced by” the Ninth Circuit’s stay. United States v. Hussain, No. 19-10168
                                  16   (Dkt. 6). The Court hereby orders that Hussain deposit a bond of $6,100,000 for the
                                  17   forfeiture into the registry of the Court on or before July 10, 2019. The Court further
                                  18   observes that Hussain did not include in his Motion to the Ninth Circuit a request to stay
                                  19   his fine, see United States v. Hussain, No. 19-10168 (Dkt. 2). This Court retains
                                  20   jurisdiction to require Hussain to post a bond on that fine. See Fed R. Crim. P. 38(c)(2); cf.
                                  21   Stein v. Wood, 127 F.3d 1187, 1189 (9th Cir. 1997) (“A district court may retain
                                  22   jurisdiction when it has a duty to supervise the status quo during the pendency of an appeal
                                  23   . . . or in aid of execution of a judgment that has not been superseded.” (internal citation
                                  24   omitted)). The Court therefore further orders that Hussain deposit an additional bond of
                                  25   $4,000,000 for the fine into the registry of the Court on or before July 22, 2019. These
                                  26   bonds are to be deposited into the Court’s registry pending the appeal or further order of
                                  27   the Court.
                                  28
